[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              AUGUST 11, 2009
                            No. 08-16713                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                Agency Nos. A095-552-352, A095-552-353

PAULO ANDRE VIERA-SOARES,
ISABEL CRISTINA MARTINS DOS SANTOS,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (August 11, 2009)

Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
      Petitioners Paulo Andre Viera-Soares and his wife, Isabel Cristina Martins

Dos Santos (collectively “Petitioners”), proceeding pro se, seek review of the

Board of Immigration Appeals’s (“BIA”) order denying their motion to reconsider

its previous decision affirming the Immigration Judge’s (“IJ”) order denying their

application for asylum and withholding of removal under the Immigration and

Nationality Act (“INA”), 8 U.S.C. §§ 1158, 1229a(c)(6), and 1231. The BIA

denied the motion to reconsider because it found “no new legal argument or

particular aspect of the case which was overlooked and no ground upon which to

reconsider [its] previous decision.”

      On appeal, Petitioners first argue that the BIA erred in denying their

application for withholding of removal because Viera-Soares established a nexus

between his imputed political opinion and the persecution he suffered, and that he

more likely than not would be persecuted if removed to Brazil. Second, Petitioners

argue that the BIA abused its discretion in denying their motion to reconsider

because the “BIA overlooked evidence of a pattern or practice of persecution of

similarly situated individuals and [Viera-Soares’s] inclusion in that group which

made [his] fear of future persecution subjectively genuine and objectively

reasonable.”

      As an initial matter, Petitioners do not argue on appeal that the BIA erred in

denying their application for asylum, and therefore they have abandoned this issue
                                          2
on appeal. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005) (noting that when a party fails to offer argument on an issue, that issue is

abandoned).

I.    Denial of Application for Withholding of Removal

      We review questions of subject matter jurisdiction de novo. Sanchez

Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). While we

generally have jurisdiction to review final orders of removal, the petition for

review must be filed within 30 days of the date of the final order of removal. INA

§ 242(a)(1), (b)(1), 8 U.S.C. § 1252(a)(1), (b)(1). We do not have jurisdiction to

review a final order of removal if the petition for review is not filed within this

deadline, because “the statutory limit for filing a petition for review in an

immigration proceeding is mandatory and jurisdictional [and] is not subject to

equitable tolling.” Dakane v. U.S. Att’y Gen., 371 F.3d 771, 773 n.3 (11th Cir.

2004) (quotation omitted). Furthermore, the Supreme Court has held that “the

filing of [a] reconsideration motion does not toll the time to petition for review.”

Stone v. I.N.S., 514 U.S. 386, 395, 115 S. Ct. 1537, 1544, 131 L. Ed. 2d 465 (1995);

see also Dakane, 371 F.3d at 773 n.3 (citing Stone for the proposition that the time

for filing a petition for review “is not suspended or tolled by the [filing of] a

motion to reopen the removal proceedings”).



                                            3
       Because Petitioners did not file their petition for review within 30 days of

the BIA’s order denying their application for withholding of removal, we do not

have jurisdiction to consider the merits of that decision. Accordingly, we dismiss

the petition for review as to this issue.

II.   Denial of Motion to Reconsider

       “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003).

“Our review is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir.

2008) (addressing motions to reopen) (quotation omitted). Motions to reconsider

are disfavored, especially in a removal proceeding, “where, as a general matter,

every delay works to the advantage of the deportable alien who wishes merely to

remain in the United States.” I.N.S. v. Doherty, 502 U.S. 314, 323, 112 S. Ct. 719,

724-25, 116 L. Ed. 2d 823 (1992) (discussing motions to reopen).

       “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior Board decision and shall be supported by

pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also INA § 240(c)(6)(C), 8

U.S.C. § 1229a(c)(6)(C). “However, a motion that merely republishes the reasons

that had failed to convince the tribunal in the first place gives the tribunal no
                                            4
reason to change its mind.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1329 (11th

Cir. 2007) (quotation and alteration omitted). “Therefore, merely reiterating

arguments previously presented to the BIA does not constitute ‘specifying errors of

fact or law’ as required for a successful motion to reconsider.” Id. (citing 8 C.F.R.

§ 1003.2(b)(1)) (ellipsis omitted).

      The BIA did not abuse its discretion in denying Petitioners’ motion to

reconsider because the motion merely reiterated the arguments that the BIA

previously had considered and rejected. Accordingly, we deny the petition for

review as to this issue.

      Upon review of the record and consideration of the parties’ briefs, we

dismiss the petition for review in part and deny it in part.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                           5